237 F.2d 208
Norman W. KIDWELL, Appellant,v.UNITED STATES of America, Appellee.
No. 12836.
United States Court of Appeals District of Columbia Circuit.
Argued February 27, 1956.
Decided March 29, 1956.

Appeal from the United States District Court for the District of Columbia; James R. Kirkland, Judge.
Mr. Daniel I. Sherry, Washington, D. C. (appointed by the District Court), for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., Lewis Carroll and Edward O. Fennell, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted for unauthorized use of a vehicle, D.C.Code, § 22-2204. There is no error affecting substantial rights.


2
Affirmed.